

116 S3047 IS: Creating Opportunities And Leveraging Technologies for Coal Carbon Act of 2019
U.S. Senate
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3047IN THE SENATE OF THE UNITED STATESDecember 12, 2019Mr. Barrasso (for himself, Mrs. Capito, and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Energy Policy Act of 2005 to require the Secretary of Energy to establish a carbon
			 technologies program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Creating Opportunities And Leveraging Technologies for Coal Carbon Act of 2019 or the COAL TeCC Act of 2019.
		2.Carbon technologies program
 (a)In generalSubtitle F of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16291 et seq.) is amended by adding at the end the following:
				
					969.Carbon technologies program
 (a)In generalThe Secretary shall establish a program of research, development, and demonstration for carbon engineering solutions to enable new uses for coal-derived carbon, including the use and conversion of raw coal and processed coal products in all phases, for—
 (1)commercial purposes; (2)industrial purposes;
 (3)defense and military purposes; (4)agricultural purposes, including soil amendments and fertilizers;
 (5)medical and pharmaceutical applications; (6)construction and building applications;
 (7)energy applications; and (8)production of critical minerals.
 (b)StudyThe Secretary, acting jointly with the Secretary of Agriculture, the Administrator of the Environmental Protection Agency, the Secretary of Commerce, and the Secretary of Defense, shall conduct a study to determine the feasibility of, and opportunities for, the commercialization of coal-derived carbon products.
 (c)ReportNot later than 180 days after the date on which funds are first disbursed under the program established under subsection (a), the Secretary shall submit to Congress a report that—
 (1)describes the progress and results of the program; (2)includes an analysis of the feasibility of the new uses for coal-derived carbon researched, developed, and demonstrated under subsection (a); and
 (3)makes recommendations for the establishment of a coal-carbon products center of excellence in the 2 major coal-producing regions of the United States.
 (d)FundingOut of amounts made available to the Secretary and not otherwise obligated, the Secretary shall use to carry out this section $5,000,000 for each of fiscal years 2020 through 2024..
 (b)Conforming amendmentThe table of contents for the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 600) is amended by adding at the end of the items relating to subtitle F of title IX the following:
				Sec. 969. Carbon technologies program..
			3.Pilot and demonstration programs for the purpose of commercialization
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Energy shall establish a 2-year pilot and demonstration program in each of the 2 major coal-producing regions of the United States for the purpose of partnering with private institutions in coal mining regions to accelerate the commercial deployment of coal-carbon products.
 (b)FundingOut of amounts made available to the Secretary and not otherwise obligated, the Secretary shall use to carry out subsection (a) $4,000,000 for each of fiscal years 2020 through 2025, to be split equally between the 2 pilot and demonstration programs established under subsection (a).